DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaCoy (US 6,464,546).
In regard to claim 1, LaCoy discloses a connector apparatus to provide electrical contact to a conductive lead, the apparatus comprising:
a cylindrical core 2 including an outside surface, an inside surface, a hollow center having a cross sectional area, and a slot opening 27 in the cylindrical core extending from the outside surface to the inside surface;
a beam 21 of conductive material beam placed in the slot opening 27 in the cylindrical core 2, wherein the beam 21 reduces the cross-sectional area of the hollow center of the cylindrical core 2 (col. 3, lines 30-39); and
a sleeve 1 of conductive material (col. 2, line 60) placed over the outside surface of the cylindrical core 2.
The recitation that the connector apparatus is the connector apparatus of a medical device has not been given significant patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).

In regard to claim 2, LaCoy discloses the slot opening 27 in the cylindrical core 2 has a length extending along the cylindrical core 2 in a direction diagonal to a central axis of the cylindrical core 2.

In regard to claim 3, LaCoy discloses the cylindrical core 2 Includes multiple slot openings 27 that each have a length extending along the cylindrical core 2 in a direction diagonal to a central axis of the cylindrical core 2, and wherein the apparatus includes multiple beams 21 disposed in the slot openings 27 (col. 3, lines 6-39). 

In regard to claim 4, LaCoy discloses the cylindrical core 2 includes multiple slot openings 27 and the beam 21 of conductive material is a wire with a number of bends (see fig. 1, 2, 5) and the wire is arranged in the multiple slot openings (col. 3, lines 6-39).

In regard to claim 5, LaCoy discloses the cylindrical core 2 includes three slot openings 27 that each have a length extending along the cylindrical core 2 in a direction diagonal to a central axis of the cylindrical core 2, and the wire includes two bends (see fig. 1, 2, 5 and col. 3, lines 6-39).

In regard to claim 6, LaCoy discloses the beam 21 is flexible.

In regard to claim 7, LaCoy discloses a connector assembly, the connector assembly comprising:
a modular core connector 2 having a cylindrical shape and comprised of nonconductive material (col. 3, lines 1, 2), the modular core connector 2 including:
an insertion portion 20 having an outside diameter and including an outside surface, an inside surface, a hollow center having a cross sectional area, and a slot opening 27 extending from the outside surface to the inside surface:
a receiving portion 25, 26 having an inside diameter and an outside diameter greater than the outside diameter of the insertion portion 20;
a beam 21 of conductive material beam placed in the slot opening 27 of the insertion portion 20, and at least a portion of the beam 21 is arranged within the cross-sectional area of the hollow center of the insertion portion 20; and
a sleeve 1 of conductive material (col. 2, line 60) placed over the outside surface of the insertion portion 20.
The recitation that the connector assembly is the connector assembly of a medical device has not been given significant patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).


In regard to claim 14, LaCoy discloses the insertion portion 20 of the modular core connector 2 includes multiple slot openings 27 that each have a length extending along the insertion portion 20 in a direction diagonal to a central axis of the insertion portion 20, and wherein the apparatus Includes multiple flexible beams 21 disposed in the slot openings 27.

In regard to claim 15, LaCoy discloses the insertion portion 20 of the modular core connector 2 includes multiple slot openings 27 and the beam 21 of conductive material is a wire with a number of bends (see fig. 1, 2, 5), and the wire Is arranged in the multiple slot openings 27.
Allowable Subject Matter
Claims 16-20 are allowed.

Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 8, the prior art does not provide, teach or suggest the conductive sleeve includes a slot opening matching the slot opening of the modular core and rotated relative to the slot opening of the Insertion portion to fix the beam in place. In regard to claim 9, the prior art does not provide, teach or suggest the insertion end of the modular core connector is inserted into the first cylindrical connector end; and a second cylindrical connector end inserted into the receiving end of the modular core connector. In regard to claim 10, the prior art does not provide, teach or suggest the Insertion portion of the second modular core connector is inserted into the receiving portion of the first modular core connector. In regard to claim 16, the prior art does not provide, teach or suggest a sleeve of conductive material placed over the outside surface of the insertion portion; and a header block, wherein the multiple modular core connectors are arranged within the header block and the header block includes multiple electrical contacts contacting the sleeve of conductive material of the multiple modular core connectors.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
11/1/2022

/THO D TA/Primary Examiner, Art Unit 2832